DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
Application Status
Claims 16-18, 20-24, 34-49 are pending and have been examined in this application. Claims 19, 25-33 are cancelled. Claims 16-17, 34, 35, 42-44, 46, 47 are amended. Claims 18, 20-24, 36-41, 45, are previously presented, and Claims 48-49 are new.  
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  
Claim 16 line 8 “adjustment section position about” appears to have a typo and should be –adjustment section positioned about--. 
Claim 17 “height of liner side wall” appears to be missing a word.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20-22, 34-39, 44-45, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180103608 A1) to Bohline in view of (US 7654402 B2) to Kasuma.
In regards to claim 16, Bohline teaches a method for inserting a liner into a pet crate comprising: providing a pet crate (Bohline; [0002] Kennel), said pet crate including a crate base (Bohline; kennel floor [0028]) having a top surface (Bohline; A kennel floor would have an upper surface) and crate side walls extending upwardly from said crate base (Kennels are defined as a structure or shelter for dogs or cats, a shelter would have sidewalls extending upwardly from a floor in order to provide the intended shelter); providing a liner (Bohline; dog kennel mat [0028]), said liner including a floor portion (Bohline; base 102), a liner side wall (Bohline; sidewalls 108) extending upwardly from said floor portion (Bohline; see FIGs 1 and 2 as examples), and a removable and bendable adjustment section (Bohline; [0043], [0045] where the walls can be removable utilizing a section with hook and loop fasteners, adhesive, snaps, slots, protrusions, or a rail system; [0029] the mat is made of a material with some elasticity such as silicone, which would allow for bending) that is connected to or interconnected to a top of said liner side wall (Bohline; the hook and loop fasteners, adhesive, snaps, slots, protrusions, or rail system would be connected to a top of the sidewall 108 since it is meant to remove the sidewall 108), 
said removable and bendable adjustment section position about only a portion of a perimeter of said liner (Bohline; see FIGs 13-16 which demonstrate sidewalls 108 about a portion of the liner, the hook and loop fasteners, adhesive, snaps, slots, protrusions, or rail system would be connected to a top of the sidewall 108 since it is meant to remove the sidewall 108) (Bohline; the adjustment sections are about “a portion” of the liner, the portion being any portion about the perimeter),
a bending structure (Bohline; [0043], [0045] such as slots) configured to facilitate in removability and bendability of said removable and bendable adjustment section (Bohline; where sidewalls [0043], [0045] can be removed through the use of slots), said bending structure including one or more grooves, slots, and/or serrations (Bohline; [0043], [0045] slots), inserting said liner into said pet crate such that a bottom surface of said floor portion of said liner contacts said top surface of said crate base (Bohline; [0002] inserting the mat into the kennel, which has a floor [0028], floors having an upper surface to which a base 102 would contact); and, bending or removing a portion of said removable and bendable adjustment section to reduce a maximum size of an outer perimeter of said liner. (Bohline; [0043], [0045] hook and loop fasteners requiring a tearing motion in order to detach, and due to the slanted shape of the wall, if the wall 108 is removed, the maximum perimeter of the mat would be decreased).  
Bohline fails to explicitly teach removable and bendable adjustment section extending outwardly from said liner side wall along a height of said removable and bendable adjustment section, said removable and bendable adjustment section includes a plurality of cut-to-size sections, a bending structure is positioned between adjacently positioned cut-to-size sections, at least two of said cut-to-size sections having the same width, thickness and cross-sectional shape, bending or removing a portion of said removable and bendable adjustment such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base.
Kasuma teaches a removable and bendable adjustment section (Kasuma; each of 34, 40) extending outwardly from said liner side wall (Kasuma; extending from lowermost 20) along a height of said removable and bendable adjustment section (Kasuma; extending in a height direction, see FIG 5); said removable and bendable adjustment section includes a plurality of cut-to-size sections (Kasuma; sections being each of 34), a bending structure is positioned between adjacently positioned cut-to-size sections (Kasuma; bending structure 40 between each section 34, see FIG 5), at least two of said cut-to-size sections having the same width, thickness and cross-sectional shape (Kasuma; best seen in FIG due to the parallel configuration, where each of 34 has the same thickness and height in order to allow the bowl to collapse parallel to the ground surface).
Bohline and Kasuma are analogous art from similar fields of endeavor: i.e. adjustable containers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline such that its adjustment section extends outwardly from the side wall with a plurality of equally sized cut-to-size portions with bending sections between each one. The motivation for doing so would be to provide outward extension of a plurality of cut to size sections and bending sections to facilitate adjustability by providing an efficient way to collapse the tray-like device for storage or to modify the height of the tray with a plurality of options for a user.
Bohline as modified by Kasuma fail to explicitly teach bending or removing a portion of said removable and bendable adjustment such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the device of Bohline either while it rests on the floor of the pet kennel or adjust it while it is outside of the pet kennel. Applicant further does not provide criticality for removing the adjustment section such that the liner remains in place on the floor or while the liner is in any other position – such as remaining placed on a table or other flat surface, or held in the air. In the instant application, applicant mentions that [0038] the liner 102 can be used on any number of surfaces and is non-limiting, [0039] the base of the recess portion is parallel to the plane of the floor, the two side walls are angled, however this is not required, and [0052] indicates the liner has cut-to-size/bent portions removed to allow the liner to be inserted into the crate and to sit flatly on the crate floor. The specification does not recite criticality for removing or bending the adjustment section with the tray remaining in contact with the floor of the crate, as it appears it would restrict the liner from being used in the event the cut-to-size/bent portions need to be removed prior to being placed into the crate. One of ordinary skill in the art would possibly find adjusting the liner remaining in contact with the floor of the crate advantageous in that the floor of the crate provides ample support for the liner itself while parts are being removed or bent. 

In regards to claim 17, Bohline as modified by Kasuma teach the method as defined in claim 16, wherein two or more of said plurality of cut-to-size sections (Kasuma; each of 34) each have a width that is less than a height of liner side wall (Kasuma; see FIG 6 where the width of each of 34 is less than the height of 20 from the base to the uppermost portion of 20).

In regards to claim 18, Bohline as modified by Kasuma teach the method as defined in claim 16, further including the step of removing one or more of said cut-to-size sections (Kasuma; each of 34) from said liner along said bending structure (Bohline; [0043], [0045] where the walls can be removable utilizing a section with slots, and as modified by Kasuma could remove sectional parts) to reduce a size of a maximum outer perimeter of said liner (Bohline; when the walls of the structure are removed, the maximum outer perimeter of the device is reduced since Bohline’s walls extend at a sloped angle upwards and with an angled lip outwards).  

In regards to claim 20, Bohline as modified by Kasuma teach the method as defined in claim 16, wherein said removable and bendable adjustment section angles upwardly from said liner side wall (Bohline as modified by Kasuma; lower sidewall 20 has the adjustment section angled upwardly, see FIG 5).  

In regards to claim 21, Bohline as modified by Kasuma teach the method as defined in claim 16, wherein a recess portion (Bohline; see FIG 14) is positioned in a portion of said liner side wall (Bohline; the recess in the sidewall of FIG 14), said recess portion absent said removable and bendable adjustment section (Bohline; [0043] where the walls 108 may be removable or only two or more of individual components may be removable, or the mat can be a single piece in any combination, also no adjustment section in FIG 14), said recess portion having a width to enable a pet to move past said recess portion and onto said floor portion of said liner without having to climb over said side wall (Bohline; [0037] the sloped portion allowing a pet to move in and out). 
Bohline as modified by Kasuma fail to teach said recess portion having a height that is at least 60% a height of said side wall. 
However, it would have been an obvious matter of design choice to make the recess portion having a height that is at least 60% a height of the side wall, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, applicant states that [0039] the height may be about 60-90% of the height of the front wall, but fails to provide criticality for the height being specifically this size. Bohline teaches the opening recess which is sized to allow a pet to move in and out of the mat freely.
This sizing may be advantageous because it provides enough space for a pet to not trip over the edges or walls of the device, and may be low enough to sit under the lip of an opening into a kennel or crate.
 
In regards to claim 22, Bohline as modified by Kasuma teach the method as defined in claim 16, wherein an upper surface of said floor portion includes a plurality of surface structures (Bohline; 106, 116) to provide a gripping surface to a pet located in said upper surface (Bohline; where these surface structures are raised which provides areas for gripping when stepping across the mat).  

In regards to claim 34, Bohline teaches a method for inserting a liner into a pet crate comprising: providing a pet crate (Bohline; [0002] Kennel); said pet crate including a crate base (Bohline; kennel floor [0028]) having a top surface (Bohline; A kennel floor would have an upper surface) and crate side walls extending upwardly from said crate base (Kennels are defined as a structure or shelter for dogs or cats, a shelter would have sidewalls extending upwardly from a floor in order to provide the intended shelter); providing a liner (Bohline; dog kennel mat [0028]), said liner including a floor portion (Bohline; base 102), a front wall, a first side wall, a back side wall, a second side wall (Bohline; sidewalls 108) and a removable and bendable adjustment section (Bohline; [0043], [0045] where the walls can be removable utilizing a section with hook and loop fasteners, adhesive, snaps, slots, protrusions, or a rail system; [0029] the mat is made of a material with some elasticity such as silicone, which would allow for bending); said front wall, said first side wall, said back side wall and said second side wall extending upwardly from said floor portion (Bohline; see FIGs 1 and 2); 
said removable and bendable adjustment section position about only a portion of a perimeter of said liner (Bohline; see FIGs 13-16 which demonstrate sidewalls 108 about a portion of the liner, the hook and loop fasteners, adhesive, snaps, slots, protrusions, or rail system would be connected to a top of the sidewall 108 since it is meant to remove the sidewall 108) (Bohline; the adjustment sections are about “a portion” of the liner, the portion being any portion about the perimeter).
said bending structure configured to facilitate in removability and bendability of at least a portion of said removable and bendable adjustment section (Bohline; where sidewalls [0043], [0045] can be removed through the use of slots); inserting said liner into said pet crate such that a bottom surface of said floor portion of said liner contacts said top surface of said crate base (Bohline; [0002] inserting the mat into the kennel, which has a floor [0028], floors having an upper surface to which a base 102 would contact); and, bending or removing a portion of said removable and bendable adjustment section to reduce a maximum outer perimeter of said liner  (Bohline; [0043], [0045] hook and loop fasteners requiring a tearing motion in order to detach, and due to the slanted shape of the wall, if the wall 108 is removed, the maximum perimeter of the mat would be decreased).
Bohline fails to teach said removable and bendable adjustment section that is connected to or interconnected to a top of said first side wall, said back side wall and said second side wall; said removable and bendable adjustment section extending upwardly and outwardly from said top of said first side wall, said top of said back side wall and said top of said second side wall; said removable and bendable adjustment section extending outwardly along a height of said removable and bendable adjustment section; said removable and bendable adjustment section includes first and second cut-to-size sections; said first and second cut-to-size sections having the same width, thickness and cross-sectional shape; a bending structure is positioned between adjacently positioned cut-to-size sections; said first cut-to-size section having a first edge that includes said bending structure that is positioned between said first cut-to-size section and said top of said first side wall, a top of said back side wall and a top of said second side wall; said second cut-to-size section having a first edge that includes said bending structure that is positioned between a second edge of said first cut-to-size section and said second cut-to-size section;
bending or removing a portion of said removable and bendable adjustment such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base.

Kasuma teaches said removable and bendable adjustment section (Kasuma; each of 34, 40) that is connected to or interconnected to a top of said first side wall, said back side wall and said second side wall (Kasuma; of Bohline, extending from lowermost 20); said removable and bendable adjustment section extending upwardly and outwardly from said top of said first side wall, said top of said back side wall and said top of said second side wall; said removable and bendable adjustment section extending outwardly along a height of said removable and bendable adjustment section (Kasuma; extending in a height direction, upwardly and outwardly see FIG 5); said removable and bendable adjustment section includes first and second cut-to-size sections (Kasuma; sections being each of 34); said first and second cut-to-size sections  having the same width, thickness and cross-sectional shape (Kasuma; best seen in FIG due to the parallel configuration, where each of 34 has the same thickness and height in order to allow the bowl to collapse parallel to the ground surface); a bending structure (Kasuma; bending structure 40 between each section 34, see FIG 5) is positioned between adjacently positioned cut-to-size sections (Kasuma; see FIG 5); said first cut-to-size section having a first edge that includes said bending structure that is positioned between said first cut-to-size section and said top of said first side wall, a top of said back side wall and a top of said second side wall (Kasuma; see FIG 5 where the lowermost 34, and its bending portion 40 is between 34 and the uppermost edge of 20); said second cut-to-size section having a first edge that includes said bending structure that is positioned between a second edge of said first cut-to-size section and said second cut-to-size section (Kasuma; second of 34 in FIG 6 which is above the lowermost 34, having a bending structure 40 between lowermost 34 and the adjacent 34);
Bohline and Kasuma are analogous art from similar fields of endeavor: i.e. adjustable containers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline such that its adjustment section extends outwardly and upwardly in a height direction, each with a bending portion and a cut to size portion such as taught by Kasuma, from each of its sidewalls. The motivation for doing so would be to provide outward extension of a plurality of cut to size sections and bending sections to facilitate adjustability by providing an efficient way to collapse the tray-like device for storage or to modify the height of the tray with a plurality of options for a user.
Bohline as modified by Kasuma fail to explicitly teach bending or removing a portion of said removable and bendable adjustment such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the device of Bohline either while it rests on the floor of the pet kennel or adjust it while it is outside of the pet kennel. Applicant further does not provide criticality for removing the adjustment section such that the liner remains in place on the floor or while the liner is in any other position – such as remaining placed on a table or other flat surface, or held in the air. In the instant application, applicant mentions that [0038] the liner 102 can be used on any number of surfaces and is non-limiting, [0039] the base of the recess portion is parallel to the plane of the floor, the two side walls are angled, however this is not required, and [0052] indicates the liner has cut-to-size/bent portions removed to allow the liner to be inserted into the crate and to sit flatly on the crate floor. The specification does not recite criticality for removing or bending the adjustment section with the tray remaining in contact with the floor of the crate, as it appears it would restrict the liner from being used in the event the cut-to-size/bent portions need to be removed prior to being placed into the crate. One of ordinary skill in the art would possibly find adjusting the liner remaining in contact with the floor of the crate advantageous in that the floor of the crate provides ample support for the liner itself while parts are being removed or bent.

In regards to claim 35, Bohline as modified by Kasuma teach the method as defined in claim 34, wherein a width of said first and second cut-to-size sections (Kasuma; each of 34) are each less than a height of each of said first side wall, said back side wall and said second side wall (Bohline; sidewalls 108 of Bohline) (Kasuma; see FIG 6 where the width of each of 34 is less than the height of 20 from the base to the uppermost portion of 20); and wherein said step of bending or removing includes removing said first and/or said second cut-to-size sections from said liner along said bending structure (Bohline; [0043], [0045] hook and loop fasteners requiring a tearing motion in order to detach, bending portion being the slots of Bohline) (Bohline as modified by Kasuma, where each section 34 as modified to Bohline can be removed).

In regards to claim 36, Bohline as modified by Kasuma teach the method as defined in claim 34, wherein a recess portion (Bohline; see FIG 14) is positioned in a portion of said front wall (Bohline; see FIG 14); said recess portion having width that is at least 50% a width of said front wall and less than a full width of said front wall (Bohline; see FIG 14 where the recess width is greater than 50%); said recess portion having a height that is less than a height of said front wall (Bohline; see FIG 14 where the height of the recess portion is less than the height of the wall); said recess portion absent said removable and bendable adjustment section (Bohline; since the recess portion does not include the sidewalls 108, it does not have a bendable adjustment section); said recess portion sized and configured to enable a pet to move past said recess portion and onto said floor portion of said liner without having to climb over said front wall (Bohline; [0037] the sloped portion allowing a pet to move in and out).

In regards to claim 37, Bohline as modified by Kasuma teach the method as defined in claim 35, wherein a recess portion (Bohline; see FIG 14) is positioned in a portion of said front wall (Bohline; see FIG 14); said recess portion having width that is at least 50% a width of said front wall and less than a full width of said front wall (Bohline; see FIG 14 where the recess width is greater than 50%); said recess portion having a height that is less than a height of said front wall (Bohline; see FIG 14 where the height of the recess portion is less than the height of the wall); said recess portion absent said removable and bendable adjustment section (Bohline; since the recess portion does not include the sidewalls 108, it does not have a bendable adjustment section); said recess portion sized and configured to enable a pet to move past said recess portion and onto said floor portion of said liner without having to climb over said front wall (Bohline; [0037] the sloped portion allowing a pet to move in and out).

In regards to claim 38, Bohline as modified by Kasuma teach the method as defined in claim 34, wherein an upper surface of said floor portion includes a plurality of surface structures (Bohline; 106, 116) to provide a gripping surface to a pet located in said upper surface (Bohline; where these surface structures are raised which provides areas for gripping when stepping across the mat).

In regards to claim 39, Bohline as modified by Kasuma teach the method as defined in claim 37, wherein an upper surface of said floor portion includes a plurality of surface structures (Bohline; 106, 116) to provide a gripping surface to a pet located in said upper surface (Bohline; where these surface structures are raised which provides areas for gripping when stepping across the mat).

In regards to claim 44, Bohline teaches a method for inserting a liner into a pet crate comprising: providing a pet crate (Bohline; [0002] Kennel); said pet crate including a crate base (Bohline; kennel floor [0028]) having a top surface (Bohline; A kennel floor would have an upper surface) and crate side walls extending upwardly from said crate base (Kennels are defined as a structure or shelter for dogs or cats, a shelter would have sidewalls extending upwardly from a floor in order to provide the intended shelter); providing a liner (Bohline; dog kennel mat [0028]); said liner including a floor portion (Bohline; base 102), a front wall, a first side wall, a back side wall, a second side wall (Bohline; sidewalls 108) and a removable and bendable adjustment section (Bohline; [0043], [0045] where the walls can be removable utilizing a section with hook and loop fasteners, adhesive, snaps, slots, protrusions, or a rail system; [0029] the mat is made of a material with some elasticity such as silicone, which would allow for bending); said front wall, said first side wall, said back side wall and said second side wall extending upwardly from said floor portion (Bohline; see FIGs 1 and 2); 
said removable and bendable adjustment section position about only a portion of a perimeter of said liner (Bohline; see FIGs 13-16 which demonstrate sidewalls 108 about a portion of the liner, the hook and loop fasteners, adhesive, snaps, slots, protrusions, or rail system would be connected to a top of the sidewall 108 since it is meant to remove the sidewall 108) (Bohline; the adjustment sections are about “a portion” of the liner, the portion being any portion about the perimeter).
said bending structure configured to facilitate in removability of at least a portion of said removable adjustment section (Bohline; where sidewalls [0043], [0045] can be removed through the use of slots); inserting said liner into said pet crate such that a bottom surface of said floor portion of said liner contacts said top surface of said crate base (Bohline; [0002] inserting the mat into the kennel, which has a floor [0028], floors having an upper surface to which a base 102 would contact); and, removing said first and/or said second cut-to-size sections from said liner along said bending structure to reduce a maximum outer perimeter of said liner (Bohline; [0043], [0045] hook and loop fasteners requiring a tearing motion in order to detach, and due to the slanted shape of the wall, if the wall 108 is removed, the maximum perimeter of the mat would be decreased).
Bohline fails to teach said removable adjustment section that is connected to or interconnected to a top of said first side wall, a top of said back side wall and a top of said second side wall; said removable adjustment section extending upwardly and outwardly from said top of said back side wall and said top of said first side wall, and said top of said second side wall; 
said removable adjustment section extending outwardly along a height of said removable adjustment section; said removable adjustment section includes first and second cut-to-size sections; said first and second cut-to-size sections having the same width, thickness and cross-sectional shape; a bending structure is positioned between adjacently positioned cut-to-size sections; 
said first cut-to-size section having a first edge that includes said bending structure that is positioned between said first cut-to-size section and said top of said first side wall, a top of said back side wall and a top of said second side wall; said second cut-to-size section having a first edge that includes said bending structure that is positioned between a second edge of said first cut-to-size section and said second cut-to-size section; a width of said first and second cut-to-size sections are each less than a height of each of said front wall, said first side wall, said back side wall and said second side wall;
bending or removing a portion of said removable and bendable adjustment such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base.

Bohline fails to teach said removable adjustment section that is connected to or interconnected to a top of said first side wall, a top of said back side wall and a top of said second side wall (Kasuma; of Bohline, extending from lowermost 20); said removable adjustment section extending upwardly and outwardly from said top of said back side wall and said top of said first side wall, and said top of said second side wall; said removable adjustment section extending outwardly along a height of said removable adjustment section (Kasuma; extending in a height direction, upwardly and outwardly see FIG 5); said removable adjustment section includes first and second cut-to-size sections (Kasuma; sections being each of 34); said first and second cut-to-size sections having the same width, thickness and cross-sectional shape (Kasuma; best seen in FIG due to the parallel configuration, where each of 34 has the same thickness and height in order to allow the bowl to collapse parallel to the ground surface); a bending structure (Kasuma; bending structure 40 between each section 34, see FIG 5) is positioned between adjacently positioned cut-to-size sections (Kasuma; see FIG 5); 
said first cut-to-size section having a first edge that includes said bending structure that is positioned between said first cut-to-size section and said top of said first side wall, a top of said back side wall and a top of said second side wall (Kasuma; see FIG 5 where the lowermost 34, and its bending portion 40 is between 34 and the uppermost edge of 20); said second cut-to-size section having a first edge that includes said bending structure that is positioned between a second edge of said first cut-to-size section and said second cut-to-size section (Kasuma; second of 34 in FIG 6 which is above the lowermost 34, having a bending structure 40 between lowermost 34 and the adjacent 34); a width of said first and second cut-to-size sections (Kasuma; each of 34) are each less than a height of each of said front wall, said first side wall, said back side wall and said second side wall (Bohline; sidewalls 108 of Bohline) (Kasuma; see FIG 6 where the width of each of 34 is less than the height of 20 from the base to the uppermost portion of 20);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bending and removable portions of Bohline such that they have individual sections with bending portions between each section, the sections extending upwards and outwards from a upper edge of each of the sidewalls, such as taught by Kasuma. The motivation for doing so would be to provide outward extension of a plurality of cut to size sections and bending sections to facilitate adjustability by providing an efficient way to collapse the tray-like device for storage or to modify the height of the tray with a plurality of options for a user.
Bohline as modified by Kasuma fail to explicitly teach removing a portion of said removable adjustment such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the device of Bohline either while it rests on the floor of the pet kennel or adjust it while it is outside of the pet kennel. Applicant further does not provide criticality for removing the adjustment section such that the liner remains in place on the floor or while the liner is in any other position – such as remaining placed on a table or other flat surface, or held in the air. In the instant application, applicant mentions that [0038] the liner 102 can be used on any number of surfaces and is non-limiting, [0039] the base of the recess portion is parallel to the plane of the floor, the two side walls are angled, however this is not required, and [0052] indicates the liner has cut-to-size/bent portions removed to allow the liner to be inserted into the crate and to sit flatly on the crate floor. The specification does not recite criticality for removing the adjustment section with the tray remaining in contact with the floor of the crate, as it appears it would restrict the liner from being used in the event the cut-to-size/bent portions need to be removed prior to being placed into the crate. One of ordinary skill in the art would possibly find adjusting the liner remaining in contact with the floor of the crate advantageous in that the floor of the crate provides ample support for the liner itself while parts are being removed.

In regards to claim 45, Bohline as modified by Kasuma teach the method as defined in claim 44, wherein a recess portion (Bohline; see FIG 14) is positioned in a portion of said front wall (Bohline; see FIG 14); said recess portion having width that is at least 50% a width of said front wall and less than a full width of said front wall (Bohline; see FIG 14 where the recess width is greater than 50%); said recess portion having a height that is less than a height of said front wall(Bohline; see FIG 14 where the height of the recess portion is less than the height of the wall); said recess portion absent said removable and bendable adjustment section (Bohline; since the recess portion does not include the sidewalls 108, it does not have a bendable adjustment section); said recess portion sized and configured to enable a pet to move past said recess portion and onto said floor portion of said liner without having to climb over said front wall (Bohline; [0037] the sloped portion allowing a pet to move in and out).

In regards to claim 48, Bohline as modified by Kasuma teach the method as defined in claim 44, wherein said bending structure including one or more grooves, slots, and/or serrations (Bohline; [0043], [0045] slots).

Claims 23, 40, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180103608 A1) to Bohline as modified by (US 7654402 B2) to Kasuma as applied to claims 16, 34, 39 above, in further view of (US 20040200432 A1) to Hale.
In regards to claims 23, 40, 41, Bohline as modified by Kasuma teach the method as defined in claims 16, 34, and 39 respectively, but fail to explicitly teach wherein a bottom surface of said floor includes a plurality of surface structures to provide a gripping surface of the liner to a bottom interior surface of the pet crate.  
Hale teaches wherein a bottom surface of said floor portion (Hale; FIG 3) includes a plurality of surface structures (Hale; 34) to provide a gripping surface of the liner to a bottom interior surface of the pet crate (Hale; Grip tape 34).
Bohline and Hale are analogous art from similar fields of endeavor: i.e. trays for pets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline as modified by Kasuma by adding the grip structures of hale to the bottom surface of the floor of the tray. This is advantageous because it creates a no-slip surface between the base of the device and a floor or other hard surface, making it safer for a pet to step on.  

Claims 24, 42, 46, 47, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180103608 A1) to Bohline as modified by (US 7654402 B2) to Kasuma as applied to claims 16, 34, 44, 45, in further view of (US 20090241844 A1) to Becattini.
In regards to claim 24, Bohline as modified by Kasuma teach the method as defined in claim 16, but Bohline fails to teach wherein said upper surface of said floor includes a retaining wall, a majority of said retaining wall spaced from said liner side wall, said retaining wall extending upwardly from said upper surface of said floor portion, a height of said retaining wall is less than an average height of said liner side wall, said retaining wall at least partially forming a retaining area for a pet bowl or pet plate, said retaining wall encircling at least 60% of said retaining area, and further including the step of placing a pet bowl or plate in said retaining area such that said pet bowl or plate is maintained in said retaining area.
Becattini teaches wherein said upper surface (Becattini; 26) of said floor portion (Becattini; 60) includes a retaining wall (Becattini; either 32 or 33), a majority of said retaining wall spaced from said liner side wall (Becattini; see FIG 8 where walls 28 are spaced away from retaining walls 32, 33), said retaining wall extending upwardly from said upper surface of said floor portion (Becattini; see FIG 8), a height of said retaining wall is less than an average height of said liner side walls (Becattini; see FIG 8 and 9 where the sidewalls 28 are much higher than the retaining walls 32, 33), said retaining wall at least partially forming a retaining area (Becattini; 40, 42) for a pet bowl or pet plate, said retaining wall encircling at least 60% of said retaining area (Becattini; encircles the entire area, 100% which is at least 60%), and further including the step of placing a pet bowl or plate in said retaining area such that said pet bowl or plate is maintained in said retaining area (Becattini; see FIG 8 and [0085] where the bowls are placed in the area).  
Bohline and Becattini are analogous art from similar fields of endeavor i.e. pet devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline as modified by Kasuma such that the device has retaining walls defining a retaining area to hold a pet bowl or plate. The addition of these walls is advantageous because it provides a place or the option to feed a pet inside of a kennel while not needing to worry about the dog plate or bowl being moved around.

In regards to claims 42, 46, 47 Bohline as modified by Kasuma teach the method as defined in claim 34, 44 and 45 respectively, but fail to teach wherein said upper surface of said floor portion includes one or more retaining walls; a majority of each of said retaining walls is spaced from an interior surface of said front wall, said back side wall, said first side wall and said second side wall; each of said retaining walls extending upwardly from said upper surface of said floor portion; each of said retaining walls having a height that is 10-90% an average height of front wall, said back side wall, first side wall and said second side wall; each of said retaining walls at least partially forming a retaining area for a pet bowl or pet plate; each of said retaining walls individually or in combination with an inner surface of said front wall, said back side wall, said first side wall and said second side wall encircling at least 60% of said retaining area.
Becattini teaches wherein said upper surface (Becattini; 26) of said floor portion (Becattini; 60) includes one or more retaining walls (Becattini; either 32 or 33), a majority of each of said retaining walls is spaced from an interior surface of said front wall, said back side wall and said first and second side wall (Becattini; see FIG 8 where walls 28 are spaced away from retaining walls 32, 33), each of said retaining walls extending upwardly (Becattini; see FIG 8) from said top surface of said floor, a height of said retaining wall is less than an average height of front wall, said back side wall, first side wall and said second side walls (Becattini; see FIG 8 and 9 where the sidewalls 28 are much higher than the retaining walls 32, 33), each of said retaining walls at least partially forming a retaining area (Becattini; 40, 42) for a pet bowl or pet plate; each of said retaining walls individually or in combination with an inner surface of at least one of said front wall, said back side wall, said first side wall and said second side wall encircling at least 60% of said retaining area (Becattini; retaining walls individually encircles the entire area, 100% which is at least 60%).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline as modified by Kasuma such that the device has retaining walls defining a retaining area to hold a pet bowl or plate. The addition of these walls is advantageous because it provides a place or the option to feed a pet inside of a kennel while not needing to worry about the dog plate or bowl being moved around.
Bohline as modified by Kasuma and Becattini fail to explicitly teach each of said retaining walls having a height that is 10-90% an average height of said back side wall and said first and second side walls.
However, it would have been an obvious matter of design choice to make the retaining walls a height that is 10-90% an average height of the back side wall and first and second side walls, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, applicant states that [0043] the height of the retaining walls is about 10-90% less than the height of side walls, where the shaep of the retaining walls is adapted to help retain and/or prevent movement of a receptacle. Applicant fails to provide criticality for the specific range of heights for the retaining walls. Becattini’s retaining walls are sized for the same purpose and provide the retention and prevention of movement described. 
Additionally, this range of heights and sizes may be advantageous for purposes such as retaining larger or taller bowls, having a low profile wall to prevent an animal from tripping over it, or sizing a wall such that it fits a specific type of bowl or plate based on user preference.

In regards to claim 49, Bohline as modified by Kasuma and Becattini teaches the method as defined in claim 47, wherein said bending structure including one or more grooves, slots, and/or serrations (Bohline; [0043], [0045] slots).

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180103608 A1) to Bohline as modified by (US 7654402 B2) to Kasuma and (US 20040200432 A1) to Hale as applied to claim 41 above, in further view of (US 20090241844 A1) to Becattini.
In regards to claim 43, Bohline as modified by Kasuma and Hale teach the method as defined in claim 41, but Bohline fails to teach wherein said upper surface of said floor portion includes one or more retaining walls; a majority of each of said retaining walls is spaced from an interior surface of said front wall, said back side wall, said first side wall, and said second side walls; each of said retaining walls extending upwardly from said upper surface of said floor portion, each of said retaining walls having a height that is 10-90% an average height of front wall, said back side wall, first side wall, and second side wall, each of said retaining walls at least partially forming a retaining area for a pet bowl or pet plate, each of said retaining walls individually or in combination with an inner surface of said front wall, said back side wall, said first side wall and said second side wall encircling at least 60% of said retaining area.
Becattini teaches wherein said upper surface (Becattini; 26) of said floor portion (Becattini; 60) includes one or more retaining walls (Becattini; either 32 or 33); a majority of each of said retaining walls is spaced from an interior surface of said front wall, said back side wall, said first side wall, and said second side walls (Becattini; see FIG 8 where walls 28 are spaced away from retaining walls 32, 33); each of said retaining walls extending upwardly (Becattini; see FIG 8) from said upper surface of said floor portion, each of said retaining walls having a height that is less than an average height of front wall, said back side wall, first side wall, and second side wall (Becattini; see FIG 8 and 9 where the sidewalls 28 are much higher than the retaining walls 32, 33), each of said retaining walls at least partially forming a retaining area (Becattini; 40, 42) for a pet bowl or pet plate, each of said retaining walls individually or in combination with an inner surface of said front wall, said back side wall, said first side wall and said second side wall encircling at least 60% of said retaining area (Becattini; retaining walls individually encircles the entire area, 100% which is at least 60%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline as modified by Kasuma and Hale such that the device has retaining walls defining a retaining area to hold a pet bowl or plate. The addition of these walls is advantageous because it provides a place or the option to feed a pet inside of a kennel while not needing to worry about the dog plate or bowl being moved around.
Bohline as modified by Kasuma, Hale, and Becattini fail to explicitly teach each of said retaining walls having a height that is 10-90% an average height of said back side wall and said first and second side walls.
However, it would have been an obvious matter of design choice to make the retaining walls a height that is 10-90% an average height of the back side wall and first and second side walls, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, applicant states that [0043] the height of the retaining walls is about 10-90% less than the height of side walls, where the shaep of the retaining walls is adapted to help retain and/or prevent movement of a receptacle. Applicant fails to provide criticality for the specific range of heights for the retaining walls. Becattini’s retaining walls are sized for the same purpose and provide the retention and prevention of movement described. 
Additionally, this range of heights and sizes may be advantageous for purposes such as retaining larger or taller bowls, having a low profile wall to prevent an animal from tripping over it, or sizing a wall such that it fits a specific type of bowl or plate based on user preference.


Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Bohline does not teach or suggest a pet liner that includes 1) a removable and bendable adjustment section that is connected to or interconnected to a top of said liner side wall, 2) the adjustment section extends outwardly from the liner side wall, 3) the adjustment section includes a plurality of cut-to-size sections, 4) a bending structure is positioned between adjacently positioned cut-to-size sections, 5) at least two of the cut-to-size sections having the same width, thickness and cross-sectional shape, 6) the bending structure is configured to facilitate in removability and bendability of said adjustment section, and 7) the bending structure includes one or more grooves, slots, and/or serrations.” 
Applicant argues that Bohline only teaches that the cushioned shapes 116, 118 may be removable, and argues that the examiner asserts that the cushioned shapes have the same or similar function as the removable and bendable adjustment sections.
The examiner respectfully disagrees and notes that the cushioned shapes are not relied upon at all for the rejection for the features indicated by the applicant. As can be gleaned from the specification of Bohline, paragraphs [0043], [0045] of the specification indicate:
“the walls 108 may be removable, the protruding wall sections 110 may be removable, or any of the above in combination may be possible.” [0043] Bohline
“In embodiments where the walls 108 are removable, the walls 108 may attach to the semi-rigid base 102 and each other through the use of, for example, hook and loop fasteners, snaps, buttons, slots and corresponding protrusions, or a rail system. In embodiments where the protruding wall sections 110 are removable, the protruding wall sections 110 may attach to the walls 108 through the use of, for example, hook and loop fasteners, adhesive, snaps, slots and corresponding protrusions, or a rail system.” [0045] Bohline
	Bohline therefore teaches and suggests removing sections of the wall, making them removable and reading upon the limitations as written in the claims above. The angled positioning of the sidewalls as can be see in FIGS 13-16 additionally are such that the perimeter is changed when the walls are removed. Further, the structures are asserted to be bendable, as suggested by [0029] which indicates the material of use is silicone. The examiner asserts that while any material has a degree of bendability, silicone is especially flexible, pliable, or bendable, and therefore the sections could be read as both bendable and removable. 

	Additionally, Bohline as modified by Kasuma teach the limitations as indicated in the arguments, specifically:
1) a removable and bendable adjustment section that is connected to or interconnected to a top of said liner side wall
	This is taught by the combination, such that Bohline teaches both removable and bendable adjustment sections, Kasuma teaches bendable adjustment sections, and Kasuma further teaches the specific claim limitations concerning the connection to the top of the walls, and where the  portions are connected to each other. 

2) the adjustment section extends outwardly from the liner side wall, 
	This is taught by the combination, such that Bohline and Kasuma both teach the walls flaring outwards, which extends upwardly and outwardly, Kasuma specifically teaching the individual sections which extend outwardly from the wall.

3) the adjustment section includes a plurality of cut-to-size sections
	This is taught by the combination, where Kasuma specifically teaches several sections which are indicated as being cut-to-size sections, where when combined with Bohline which already teaches and suggests removable and bendable walls, these sections can be bent or removed to decrease the height and perimeter of the container.  

4) a bending structure is positioned between adjacently positioned cut-to-size sections
	This is taught by the combination, where Bohline specifically teaches features in paragraph [0045] such as fasteners, snaps, buttons, hook and loop fasteners, slots, and so forth, which could be used to remove portions of the sidewall. Kasuma additionally teaches the lines that indicate a bending structure in the drawings, demonstrating their position between each of the adjustable sections.

5) at least two of the cut-to-size sections having the same width, thickness and cross-sectional shape, 
	This is taught by the combination, where Bohline already suggests the removable and bendable sections, including Kasuma which teaches multiple sections sized to be of the same width, thickness, and cross sectional shape as described in the rejections above.

6) the bending structure is configured to facilitate in removability and bendability of said adjustment section
	This is taught by the combination, where Bohline specifically teaches the removable features such as fasteners, snaps, buttons, hook and loop fasteners, slots in paragraph [0045] which are all well known devices that are used to facilitate in removability and bendability.
 
7) the bending structure includes one or more grooves, slots, and/or serrations.
	This is taught by the combination, where Bohline specifically teaches the use of slots in paragraph [0045] of the specification. 

The examiner notes that the combination of references, Bohline and Kasuma, when combined are what teach the limitations of the claims.

Applicant argues that Kasuma does not teach or suggest the removable and bendable adjustment sections defined in the claims, since Kasuma does not teach that any portion of the container is removable. Additionally, when the container is collapsed, the outer perimeter of the container is not reduced in size.
Examiner respectfully disagrees and asserts that it is the combination of Bohline and Kasuma which teach these features. Bohline teaches a section with is both removable and bendable and where when this section is removed, the perimeter of the device is decreased. Kasuma is utilized to teach that it would have been obvious to create a plurality of these distinct sections that decrease the height of the device. Therefore when combined with Bohline, the combination of the two references create removable and bendable sections (as indicated by Bohline), where there are a plurality of them (as indicated by Kasuma) such that, as taught by Bohline, when one removes one of the sections, the wall is thusly decreased in size and the perimeter is decreased in size. This combination is advantageous because it provides further adjustability to the device of Bohline which already teaches extensive adjustability of the mat as described in paragraphs [0043] and [0045].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647